Citation Nr: 0127475	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, claimed as nervous condition.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The appellant appears to have served on active duty from 
January 28, to March 23, 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2001 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for acquired psychiatric disorder, 
claimed as a nervous condition.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Under Section 3 of the Veterans Claims Assistance Act of 
2000, (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)), VA 
shall provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
necessary if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  

Upon review of the evidence, the Board finds that the record 
contains competent evidence of a disability or symptoms of a 
disability arguably associated with the appellant's active 
service.  

In this regard, a pre-service hospital summary from Saint 
Joseph Hospital indicated that the appellant was admitted, 
initially on an involuntary basis, into the emergency room on 
February 12, 1981.  He had reportedly pushed, punched and 
beaten his mother and threatened her with a hammer on the day 
of admission.  The appellant reported to being depressed and 
angry and had made suicide threats in the past.  He reported 
to sometimes seeing a shadow by the window which took the 
form of a human figure.  A history provided by friends and 
family indicated that the appellant sometimes had auditory 
hallucinations and periods of depression with anergia, 
increased sleep and depressed mood.   The appellant was 
hospitalized until March 5, 1981, at which time he was 
discharged with a diagnosis of paranoid disorder.  He was 
prescribed Trilafon, and Cogentin and referred for future 
treatment.

At his service entrance examination in July 1981, the 
appellant denied ever being treated for a mental condition.  
A clinical evaluation revealed that the claimant was 
psychiatrically normal.  

On February 12, 1982, the appellant was referred for a mental 
health evaluation.  He appeared to be nervous and used an 
excessive amount of physical gesturing when talking to his 
instructor.  A diagnosis was deferred and the appellant was 
returned to duty under observation.  Thereafter, a treatment 
note of February 16, 1982 indicated that the appellant did 
well over the weekend.  He recalled being seen in a mental 
health clinic because of a hospitalization in 1981, during 
which he believed he was diagnosed as a paranoid 
schizophrenic.  The diagnosis was again deferred.  

However, in an evaluation of March 7, 1982, the appellant 
reportedly became intense, angry, and he admitted to problems 
with his flight mates.  He became tangential and began trying 
to justify his behavior at home, and in the hospital.  Mental 
status examination revealed that he was not overtly 
psychotic, though he appeared to show some cognitive 
slippage, especially under stress.  He showed no clear 
delusions, but did show delusional jealousy.  He displayed 
some odd and perhaps threatening behavior to others.  
Psychological testing revealed an extremely impulsive, 
narcissistic person with a high potential for acting out.  He 
was irritable, suspicious and he tended to read malevolent 
meaning into neutral situations.  

The examiner found that the appellant's judgment and insight 
were poor, with disturbed thinking and paranoid irascibility, 
including projection.  His behavior control was judged to be 
tenuous.  The appellant was diagnosed with an atypical 
paranoid disorder.  The examiner opined that the medical 
condition existed prior to entry into service, and that it 
was not aggravated by service beyond the normal progression 
of the disease.  

Unfortunately, however, a review of the claims folder reveals 
that the claimant has yet to be afforded a VA examination.  
In light of the VCAA, the appellant must be afforded a VA 
examination to determine the nature and etiology of any 
current disability.  Simply put, since the Board cannot 
exercise its own independent judgment on medical matters, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Additionally, on the appellant's September 2000 application 
for compensation, he reported being awarded disability 
benefits by the Social Security Administration (SSA).  Alas, 
the pertinent records from the SSA are also not in the claims 
file.  Where there is notice to VA that the appellant is 
receiving disability benefits from SSA, VA has a duty to 
acquire a copy of the decision granting social security 
disability benefits and the supporting medical documents 
relied upon.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, a remand is required. 

Finally, the Board notes that the appellant is not 
represented by a service organization or by counsel.  While 
the claimant has the absolute right to represent himself, it 
appears that the appellant had considerable difficulty 
filling out the required forms, and effectively assisting in 
the prosecution of his case.  Accordingly, in an effort to 
assist him, and prior to obtaining a VA examination and 
opinion, the RO should contact the appellant and offer the 
assistance of a Veterans' Benefit Counselor, or help him 
appoint a representative to in the prosecution of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for an acquired psychiatric condition 
claimed as nervous condition since 
February 1981.  In doing so, the RO 
should offer to assist the appellant in 
finding representation, in order to 
further help him pursue his claim.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources, to specifically include any 
records from the Lancaster County Office 
of Mental Health--Mental Retardation.  If 
after making reasonable efforts to obtain 
any named records the RO is unable to do 
so, the RO must contact the appellant and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The appellant must 
then be given an opportunity to respond.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
in granting any benefits.

3.  The RO should attempt to verify, 
through official channels, all periods of 
the appellant's military service.

4.  Thereafter, the appellant should be 
afforded a comprehensive VA psychiatric 
examination for the purpose of 
determining the current nature and 
etiology of any diagnosed psychiatric 
condition.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study, and the 
examination report should reflect that 
such a review was made.  All tests deemed 
necessary by the examiner are to be 
performed.  The examiner is specifically 
requested to comment upon the in-service 
evaluation dated Mach 10, 1982, which 
found that the appellant suffered from 
atypical paranoid disorder that existed 
prior to service and was not aggravated 
by service beyond the normal progression 
of the disease.  In so doing, the 
examiner should opine whether it is at 
least as likely as not that any diagnosed 
psychiatric condition, is related to the 
appellant's military service.  Should any 
disorder be found to have existed prior 
to service entry, the examiner is to 
offer an opinion whether that preexisting 
condition was aggravated in service 
beyond the natural progression of the 
disease.  The examiner must provide a 
comprehensive rationale for all 
conclusions reached.  If further testing 
or examination is warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

5.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and 
recently promulgated regulations is 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


